Opinion issued August 3, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00469-CV
                            ———————————
                   IN RE JACQUELINE LEE FEIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Jacqueline Lee Fein, filed a petition for a writ of mandamus seeking

to compel the respondent to vacate a ruling denying relator’s motion for continuance

and to compel respondent to enter an order protecting her from trial during her

counsel’s designated vacation period.1 This Court granted relator’s emergency




1
      The underlying case is In the Matter of the Marriage of Steven A. Fein, M.D. and
      Jacqueline Fein, Cause No. 2015-34798, pending in the 245th District Court, Harris
      County, Texas, the Honorable Roy L. Moore presiding.
motion to stay the trial pending resolution of her petition, and requested a response

by any real party in interest.

        Real party in interest Steven A. Fein, M.D. filed a response to the petition.

Relator subsequently filed an “Emergency Motion to Lift Stay for Limited Purpose

of Filing Motion to Enforce,” Dr. Fein filed a response, and relator a reply.

        Relator’s counsel’s vacation period has passed. Accordingly, we lift this

Court’s stay, and deny the petition as moot. We dismiss all pending motions as

moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




                                          2